Sognier, Judge.
Leasing International, Inc. (Leasing) sought recovery from Melvin Brown for a deficiency resulting from the premature termination of a written vehicle lease agreement. Brown denied liability and sought damages by way of counterclaim for fraud. The jury returned a verdict for Leasing and against Brown on his counterclaim.
Brown appeals on the general grounds.. Brown’s additional grounds are that the verdict was contradictory and the judgment does not conform to the verdict.
Argued March 5, 1980
Decided May 14, 1980.
James E. Hardy, for appellant.
C. Cyrus Malone, for appellee.
The jury verdict was as follows: "We, the jury, find for the plaintiff and against the defendant in the amount of one thousand five hundred dollars plus interest and attorney fees. On the cross suit we the jury find for the defendant and against the plaintiff.” The trial judge asked the jurors if they intended for the defendant to recover any money on the "cross suit” to which the jury replied "No, sir.”
The judgment was molded accordingly: "Judgment is hereby entered in favor of the plaintiff, Leasing International, Inc., and against the defendant, Melvin R. Brown, in the principal sum of $1,500.00, together with interest at the rate of seven (7%) percent from October 23,1978, to the date of trial in the amount of $98.65, together with attorney’s fees provided for by Ga. Code Ann. § 20-506 in the amount of $184.87, and all costs of this action.
"The jury having determined that the defendant was entitled to recover nothing of the plaintiff on its counterclaim, judgment is hereby rendered in favor of Leasing International, Inc. and against Melvin R. Brown on his counterclaim.”
The trial judge correctly inquired about the ambiguity and molded the judgment to speak the jury’s verdict. Code Ann. § 110-105; Davis v. Wright, 194 Ga. 1 (21 SE2d 88) (1942). We find no error in the judge’s actions.
The verdict was amply supported by the evidence and we find no reason to disturb the judgment of the court below.

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.